       Case 1:21-cv-00088-RH-GRJ Document 10 Filed 09/12/21 Page 1 of 2

                                                                         Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION


RAY SPAN,

              Plaintiff,

v.                                            CASE NO. 1:21cv88-RH-GRJ

KELLY LOFLAND et al.,

              Defendants.

_____________________________________/


                             ORDER OF DISMISSAL


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 9. No objections have been filed. As explained in the

report and recommendation, the complaint fails to state a claim under federal law

on which relief can be granted. Even if, despite not stating a federal claim, the

complaint were somehow deemed sufficient to invoke the court’s arising-under

jurisdiction, see 28 U.S.C. § 1331, the dismissal of the federal claim would leave

pending only state-law claims not within the court’s original jurisdiction. Dismissal

of the state-law claims thus would be permissible, even if deemed within the

court’s supplemental jurisdiction. See 28 U.S.C. § 1367(c)(3).



Case No.1:21cv88-RH-GRJ
       Case 1:21-cv-00088-RH-GRJ Document 10 Filed 09/12/21 Page 2 of 2

                                                                          Page 2 of 2


       For these reasons,

       IT IS ORDERED:

       1. The report and recommendation is accepted and adopted as the court’s

opinion.

       2. The clerk must enter judgment stating, “Any claim arising under federal

law is dismissed with prejudice for failure to state a claim on which relief can be

granted. All other claims are dismissed without prejudice for lack of subject-

matter jurisdiction.

       3. The clerk must close the file.

       SO ORDERED on September 12, 2021.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No.1:21cv88-RH-GRJ
